DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              VICTOR ROSAS,
                                 Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-2586

                           [October 19, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Robinson,
Judge; L.T. Case No. 03-6987CF10A.

  Terrence Moons, Jr. of the Law Office of Terrence Moons, Jr., P.A.,
Sunrise, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, LEVINE and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.